EXHIBIT 31.4 CERTIFICATION I, John Harland, certify that: 1. I have reviewed this annual report on Form 10-K/A of WaferGen Bio-systems, Inc.; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; Date: April 27, 2011 /s/ JOHN HARLAND John Harland Interim Chief Financial Officer (principal financial officer)
